  Case 1:19-cr-00127-LMB Document 27 Filed 06/06/19 Page 1 of 1 PageID# 131



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division


 UNITED STATES OF AMERICA
                                                       )
                                                       )
        V.                                             )
                                                               l:19-cr-127(LMB)
                                                       )
LOURDES TERRAZAS-SILAS,

                Defendant.

                                              ORDER


       On June 4,2019,the Court granted defendant's uncontested motion to continue the

hearing on defendant's pending motion to dismiss the indictment to July 5, 2019; however,that

date is after June 24,2019, when the jury trial in this case is currently set to take place. The

parties have agreed that because the additional period allows for supplemental briefing on

defendant's motion to dismiss the indictment, that time is excludable for purposes ofthe Speedy

Trial Act. S^ 18 U.S.C. § 3161(h)(1)(D)(excluding from the computation "[a]ny period of

delay resulting from other proceedings concerning the defendant, including ...from any pretrial

motion"). Accordingly, it is hereby

       ORDERED that the jury trial scheduled for June 24,2019 be and is CANCELLED. The

trial date will be reset at a status conference to be held in the event defendant's motion is denied.

See Dkt. No. 25, at 2("The parties propose ...a status conference to follow if the defense

Motion is denied.").

       The Clerk is directed to forward copies of this Order to counsel of record.

       Entered this ^ day of June, 2019.

Alexandria, Virginia

                                                           _    .
                                                                         N
                                                                         .

                                                           Leonie M. Bi inkema
                                                           United States District Judge        ^
